Citation Nr: 0104228	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus.  Following the receipt of additional evidence, 
further rating action by the RO in March 1999 continued and 
confirmed the earlier denials.  An appeal was then initiated 
in May 1999 and perfected in August 1999.


REMAND

In terms of the veteran's claim for service connection for 
tinnitus, preliminary review of the record indicates that no 
complaint or finding of tinnitus is documented in service 
medical records or in any medical data compiled post-service.  
It was not until the veteran submitted his claim for VA 
compensation for tinnitus in May 1998 that a complaint of 
tinnitus is indicated, although it is of note that the 
veteran therein dated the onset of ringing in his ears or 
tinnitus to June 1945, during his period of active duty.  
With regard to hearing loss, the veteran has submitted a 
medical statement in which a physician relates current 
hearing loss to noise exposure in military service.  A VA 
audiological and ear examination are necessary to confirm the 
presence of hearing loss and tinnitus and the relationship of 
these disabilities to military service.

The veteran has indicated that he sought medical assistance 
prior to 1998 for his ear disorder, and while efforts have 
been made to obtain records from some of the listed medical 
care providers, attempts to contact at least two such 
providers have not to date been made.  Specifically, it is 
noted that in a VA Form 21-41328, Statement in Support of 
Claim, dated in July 1998, the veteran offered information as 
to the medical treatment received from Doctors Pettyjohn and 
Clark, along with VA Forms 21-4142, Authorization for Release 
of Information, for each provider.  Unfortunately, no contact 
with either provider was thereafter attempted in 
contravention of the VA's duty-to-assist obligation as 
redefined by the VCAA.  Compliance with the notification or 
development actions required under the VCAA is thus not 
indicated, nor has the RO been afforded the opportunity to 
determine what, if any, other actions are needed so an to 
ensure that VCAA compliance may be achieved.

In consideration of the foregoing, and inasmuch as further 
medical input is deemed to be advisable for the purpose of 
determining the relationship, if any, between the veteran's 
claimed tinnitus and hearing loss and in-service noise 
exposure, a remand to the RO is in order.  As further medical 
examination of the veteran is deemed to be necessitated, he 
is hereby advised of the importance of appearing for such 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should comply with the duty to 
assist provisions as contained in the 
VCAA.  In connection therewith, the RO 
should contact the veteran in writing for 
the purpose of advising him of his right 
to submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
tinnitus and hearing loss.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen; employment or insurance 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
statements from relatives or 
acquaintances, including his spouse, as 
to their knowledge of the date of onset 
of the veteran's tinnitus.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
claimed tinnitus.  He should also be 
advised of the evidence that the VA will 
obtain and the evidence that he is 
required to submit.

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for hearing 
loss and tinnitus of either ear before, 
during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible. 

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including those 
from Doctors Pettyjohn and Clark whose 
addresses are shown in a VA Form 21-4138 
of July 1998.  All VA treatment records, 
not already on file, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  The veteran should be requested to 
provide a statement concerning any post-
service exposure to noise, such as on the 
job or during the pursuit of hobbies such 
as hunting.  In connection therewith, a 
listing of all job positions held since 
service should be provided.  

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological examination, for the purpose 
of determining the existence, etiology, 
and date of onset of the veteran's 
claimed tinnitus and hearing loss.  The 
veteran's claims folder in its entirety 
is to be furnished to each examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by either examiner.  All 
diagnoses are then to be fully set forth, 
and the date of onset of the veteran's 
tinnitus, if present, is to be indicated. 

It is requested that the otolaryngologist 
offer a professional opinion, with full 
supporting rationale, as to the 
following: 

Whether it is at least as likely as not 
that any hearing loss (as that term is 
defined for VA purposes) or tinnitus of 
either ear, if shown, is the result of 
acoustic trauma occurring in service or 
any other in-service event?

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  If the examiner 
agrees or disagrees with any contrary 
opinion of record, it would be helpful if 
the reasons therefor are explained.

5.  Following completion of the foregoing 
actions, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examinations for any and all needed 
action.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§ § 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for tinnitus and 
hearing loss on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA, all 
pertinent case law, and, as applicable, 
38 C.F.R. § 3.655.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, inclusive, as 
applicable, of citation to 38 C.F.R. 
§ 3.655.  If the veteran fails to appear 
for the examination, the letter notifying 
him of the date and place of the 
examination and the address to which the 
notification was sent should be included 
in the claims folder.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
					
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






